Citation Nr: 1715799	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-28 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an eye disorder manifested by loss of night vision.


REPRESENTATION

Appellant represented by:	Jonathan Killoran, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 2004 to April 2007, including service in Iraq from September 2005 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the Veteran had requested a hearing before a Veterans Law Judge (VLJ) in conjunction with this appeal, and that such a hearing was scheduled for July 2014.  However, the Veteran failed to appear for this scheduled hearing, and no good cause has been demonstrated for this failure.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2016).

In May 2015, the Board, in pertinent part, remanded the Veteran's eye disorder claim for further development.  The case has now been returned for additional appellate consideration.


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has an acquired eye disorder manifested by loss of night vision, to include a qualifying undiagnosed illness or to a medically unexplained chronic multi symptom illness.


CONCLUSION OF LAW

The criteria for a grant of service connection for an eye disorder manifested by loss of night vision are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 3.326, 3.655 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in this case, it does not appear the Veteran contends there is any deficiency regarding the notification and assistance he has received regarding his eye disorder claim.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

The Board acknowledges that it previously determined the Veteran's eye disorder claim warranted a competent medical examination and opinion, and remanded the case for such development in May 2015.  The record reflects such an examination was scheduled for April 2016, but the Veteran did not report for that examination.  Further, the record reflects he did not report for a prior examination regarding his eye disorder claim scheduled for October 2007.  

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

No good cause has been demonstrated for the Veteran not reporting for the October 2007 or April 2016 VA eye examinations.  Therefore, in accord with 38 C.F.R. § 3.655 the Board must proceed with adjudication of the eye claim based upon the evidence already of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the general rules detailed above, service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than September 30, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The record reflects the Veteran did have active service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the aforementioned provisions are applicable to the instant case.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Board observes that the Veteran noted on his February 2007 Report of Medical History completed concurrent with his separation examination that he had developed vision problems, particularly trouble seeing at night.  The Veteran is competent, as a lay person, to describe such symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, vision loss - a refractive error of the eye - is one of the specific conditions that VA does not grant service connection for, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life-long defect, and is normally a static condition which is incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  Consequently, the Board concludes competent medical evidence is required to determine if the Veteran has a chronic eye disorder other than refractive error of the eye, to include manifestations that reflect signs or symptoms of an undiagnosed illness and/or medically unexplained chronic multi symptom illness.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In reviewing the evidence of record, the Board notes that despite the Veteran's account of vision problems on his February 2007 Report of Medical History, his eyes were clinically evaluated as normal on the concurrent separation examination itself.  His uncorrected distant and near vision were both found to be 20/20.  The post-service medical records do not appear to show a diagnosis of or treatment for an acquired eye disorder, to include loss of night vision.  In fact, outpatient treatment records from January 2016 reflect the Veteran denied he currently had eye problems to include blurred vision, double vision, and/or disturbed vision.

In summary, even though the Veteran reported eye problems to include loss of night vision while on active duty, no impairment of the eye was demonstrated on competent medical examination nor was such a chronic disability otherwise demonstrated by the competent medical evidence of record.  Consequently, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has an acquired eye disorder manifested by loss of night vision, to include a qualifying undiagnosed illness or to a medically unexplained chronic multi symptom illness.  Moreover, even if the Veteran's lay testimony were sufficient to constitute an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the lack of any competent medical findings of such reflects it is not present to a compensable degree of at least 10 percent nor does it appear to satisfy the six-month period of chronicity required for the establishment of service connection on that basis.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an eye disorder to include loss of night vision.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied.


ORDER

Service connection for an eye disorder manifested by loss of night vision is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


